     Case 4:21-cv-00022-JHM Document 9 Filed 05/24/21 Page 1 of 5 PageID #: 20




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                OWENSBORO DIVISION

KEVIN POOLE                                                                           PLAINTIFF

v.                                                       CIVIL ACTION NO. 4:21-CV-22-JHM

CABINET FOR HEALTH AND FAMILY SERVICES                                              DEFENDANT


                                  MEMORANDUM OPINION

        This is a pro se action initiated by Plaintiff Kevin Poole. Because Plaintiff is proceeding

in forma pauperis, this Court must review the complaint pursuant to 28 U.S.C. § 1915(e)(2). For

the reasons that follow, the Court will dismiss this action.

                                                  I.

        Plaintiff initiated this action by filing a “MOTION FOR RESTORATION OF CIVIL

RIGHTS” (DN 1). In the caption section of the motion form, he lists as Defendant the

“CABINET FOR HEALTH AND FAMILY SERVICES KY” (CHFS). Plaintiff states that he is

requesting that the Court issue an order for the “RESTORATION OF CIVIL RIGHTS AND

CHFS KY CONTROL OF MY LIFE BE PUT TO AN END.”

        Plaintiff then writes as follows:

        1988 FOUND INNOCENT ON BANK ROBBERY CHARGES 2006 FOUND
        INNOCENT ON THREATENING LIFE OF PRESIDENT CHARGES I HAVE
        UNDER KY CHFS SINCE SAY DEC. 31 2006 I SAY SINCE EARLY 2001
        STATE GUARDIANS JAMES CARRER, JEFF CECIL, CYNTHIA LITTLE,
        TIM SCHAFFER, KAREN RECTOR, TRINITY HALEY, BRANDON COFFEY,
        ABIGAIL HILLL, CLIFF EMBRY, ANDREW LAW, [], CARRIE BOLEY AND
        NOW SUBJECT TO CHANGE JOSH BIDWELL.

        ON DEC. 3d 2020 I APPEARED IN DAVIESS COUNTY DISTRICT COURT
        BEFORE A JUDGE EXPLAINED MY PLIGHT – I HAD CALLED THE V.A.
        REGIONAL OFFICIE [] TO REPORT MY CHANGE OF ADDRESS. . . . THE
        V.A. AGENT TOLD ME MY [CHFS] WORKER WOULD HAVE TO DO THAT
        THE KY DISTRICT COURT JUDGE FOR DAVIESS COUNTY WHO
        HANDLES MY V.A. FUNDS FROM THE [CHFS] TO WATHENS
  Case 4:21-cv-00022-JHM Document 9 Filed 05/24/21 Page 2 of 5 PageID #: 21




       ACCOUNTING SERVICES OWENSBORO KY. . . . MS. SUSIE THERE IS
       WHO I CHECK MY BANK BALANCE WITH, AND ASK FOR EXTRA
       MONEY WITH I AM TOLD BY MIDWEST GUARDIANSHIP KY
       OWENSBORO KY THEY WANT ME TO HAVE A JURY TRIAL WHICH
       MAKES NO SENSE I AM THE PETITIONER AND CHFS ARE THE
       RESPONDENT/DEFENDANT. THE BOSS HERE CHRIS BOLEN KEEP
       RECEIPTS ON HOW THE 400.00 a mo. I get is spent on me. Complaints on
       [illegible] I have signed 800.00 checks. I have no decent winter coat. The light in
       my room is always messing up. One of my windows is in need of repair. This
       Facility . . . which I am in is not meeting my needs. The excuse CHFS gives me
       for my case being held up is Covid 19. WHO SO EVER THEY ARE want me to
       have a jury trial EXAMPLE MEDICAL NEEDS NOT BEING I HAVE EYE
       IMPLANTS no eyeglasses 2018.


                                                 II.

       On review under 28 U.S.C. § 1915(e), a district court must dismiss a case at any time if it

determines that the action is frivolous or malicious, fails to state a claim upon which relief may

be granted, or seeks monetary relief from a defendant who is immune from such relief.

28 U.S.C. § 1915(e)(2)(B); McGore v. Wrigglesworth, 114 F.3d 601, 608-09 (6th Cir. 1997),

overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007).

       Although courts are to hold pro se pleadings “to less stringent standards than formal

pleadings drafted by lawyers,” Haines v. Kerner, 404 U.S. 519 (1972), this duty to be less

stringent “does not require us to conjure up unpled allegations,” McDonald v. Hall, 610 F.2d 16,

19 (1st Cir. 1979), or to create a claim for a plaintiff. Clark v. Nat’l Travelers Life Ins. Co., 518

F.2d 1167, 1169 (6th Cir. 1975). To command otherwise would require courts “to explore

exhaustively all potential claims of a pro se plaintiff, [and] would also transform the district

court from its legitimate advisory role to the improper role of an advocate seeking out the

strongest arguments and most successful strategies for a party.” Beaudett v. City of Hampton,

775 F.2d 1274, 1278 (4th Cir. 1985).




                                                  2
  Case 4:21-cv-00022-JHM Document 9 Filed 05/24/21 Page 3 of 5 PageID #: 22




                                                 III.

       Although Plaintiff’s filing is not a model of clarity, it appears that Plaintiff is asking the

Court to become involved in an ongoing state-court proceeding regarding his guardianship.

        The Younger abstention doctrine counsels a federal court to abstain from adjudicating a

matter properly before it in deference to ongoing state proceedings. See Younger v. Harris,

401 U.S. 37, 44-45 (1971). When a person is the subject of an ongoing state action involving

important state matters, he or she cannot interfere with the pending state action by maintaining a

parallel federal action involving claims that could have been raised in the state case. Watts v.

Burkhart, 854 F.2d 839, 844-48 (6th Cir. 1988); see also Pennzoil Co. v. Texaco, Inc., 481 U.S.

1, 17 (1987) (applying the Younger abstention to civil claims).

       A district court should abstain under the Younger doctrine if three conditions exist:

(1) there are state proceedings currently pending; (2) those proceedings involve an important

state interest; and (3) the state court can provide the federal plaintiff with an adequate

opportunity to raise his or her constitutional claims. Middlesex Cty. Ethics Comm. v. Garden

State Bar Ass’n, 457 U.S. 423, 432 (1982). Abstention is mandated whether the state court

proceeding is criminal, quasi-criminal, or civil in nature as long as federal court intervention

“unduly interferes with the legitimate activities of the state.” Younger, 401 U.S. at 44.

       In this case, the first condition for Younger abstention is satisfied because Plaintiff

himself refers to ongoing state-court guardianship proceedings. As to the second condition,

the Commonwealth of Kentucky has declared its strong interest in guardianship matters by

granting to its district courts authority over all aspects of guardianship and conservator

matters. See generally Ky. Rev. Stat. Chapter 387 (“Guardians; Conservators; Curators of

Convicts”); Ky. Rev. Stat. § 387.020(1) (“District Courts shall have exclusive jurisdiction for



                                                  3
  Case 4:21-cv-00022-JHM Document 9 Filed 05/24/21 Page 4 of 5 PageID #: 23




the appointment and removal of guardians, limited guardians, and conservators for minors, and

for the management and settlement of their accounts”); Ky. Rev. Stat. § 387.090(1) (defining

District Court’s authority to remove a guardian, limited guardian, or conservator).

       The third requirement of Younger is that the plaintiff must have an opportunity to assert

his federal challenges in the state court proceeding. The pertinent inquiry is whether the state

proceedings afford an adequate opportunity to raise the federal claims. Moore v. Sims, 442 U.S.

415, 430 (1979). The burden at this point rests on the plaintiff to demonstrate that state

procedural law bars presentation of his claims. Pennzoil Co., 481 U.S. at 14. When a plaintiff

has not attempted to present his federal claims in the state-court proceedings, the federal court

should assume that state procedures will afford an adequate remedy, in the absence of

“unambiguous authority to the contrary.” Pennzoil, 481 U.S. at 15. Here, there is no indication

that any claims asserted by Plaintiff in this federal lawsuit may not be presented in his ongoing

state-court action.

       Thus, in accordance with the Younger abstention doctrine, this Court will not interfere

with the administration of Plaintiff’s state-court guardianship proceeding. See, e.g., Fischer v.

E. State Hosp., No. 2:10-CV-120-HRW, 2011 U.S. Dist. LEXIS 31814 (E.D. Ky. Mar. 25, 2011)

(dismissing action under Younger where the plaintiff asked the court to intervene in his pending

state-court guardianship proceeding to determine that he does not suffer from a mental

deficiency).




                                                 4
      Case 4:21-cv-00022-JHM Document 9 Filed 05/24/21 Page 5 of 5 PageID #: 24




                                                IV.

         For the foregoing reasons, the Court will dismiss this action without prejudice under the

Younger abstention doctrine.

Date:    May 24, 2021




cc:     Plaintiff, pro se
        Defendant
4414.011




                                                 5
